DETAILED ACTION

Drawings
Figure 56 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the force generation system (claim 1, 5, 8, 13) and hydraulic pump (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: force generation system in claims 1, 8, 13 will be treated as a “hydraulic pump”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites a pressurized air source that assists a flow of the fluid. The claim language only sets forth a problem to be solved and results obtained without providing enough structure to obtain those results. MPEP 2173.05 (g)	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 20140263440 A1) in view of Galvin (US 20120042826 A1) and Burns (US 8998040 B2).
Claim 1, Burns (‘440) discloses a deformable container (14, 204, 206), the deformable container having a first end (40), a second end (42), and a deformable wall (44) extending therebetween and defining a container interior adapted to hold a fluid; and a force generation system (while not specifically disclosed a system to generate force is inherent to the movement of the actuation member 16; Paragraph 4) in communication with the deformable container, the force generation system transitionable between a first setting in which the deformable container holds the fluid and a second setting (FIG 3-5B) in which the force generation system actuates an actuator (16) which exerts a force deforming the deformable container thereby expelling the fluid from the deformable container.
But is silent on a carrier movable over a surface, wherein the force generation system is a hydraulic pump (See 112(f) claim interpretation above). 
Galvin teaches a carrier movable over a surface (Figure 2, element 12; Pressure source 50; Fluid dispenser 22 and 52; Carrier contains multiple locations to store apparatus components).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Burns (‘440) with a carrier as taught by Galvin in order to provide a carrier to allow for support and transport components of the device along a path for dispensing.
Burns (‘040) teaches a hydraulic pump (See 112(f) claim interpretation above; Figure 4 and 5, element 108).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Burns (‘440) with a hydraulic pump as taught by Burns (‘040) in order to provide a force generation system necessary for Burns (‘440) to operate the hydraulic pump of Burns (‘040) is an obvious choice for a person of ordinary skill on the art.

Claim 2, Burns (‘440) discloses a hose (Figure 5C, element 84) having a first hose end and a second hose end, the first hose end removably connectable (Paragraph 75-76) to the second end of the deformable container.

Claim 3, the modified apparatus of Burns teaches a dispensing manifold (Galvin: 52A, 52B; FIGS 1-8) removably connectable to the second end of the deformable container, the dispensing manifold including a first exit and a second exit; wherein, with the dispensing manifold connected to the second end of the deformable container, the first exit of the dispensing manifold is an outlet for a first bead of the fluid and the second exit of the dispensing manifold is an outlet for a second bead of the fluid, and wherein the first exit and the second exit simultaneously dispense the first bead and the second bead on the surface.

Claim 4, the modified apparatus of Burns teaches wherein the dispensing manifold (Galvin: 52A, 52B; FIGS 1-8) includes a third exit and a fourth exit, wherein, with the dispensing manifold connected to the second end of the deformable container, the third exit of the dispensing manifold is an outlet for a third bead of the fluid and the fourth exit of the dispensing manifold is an outlet for a fourth bead of the fluid, and wherein the first exit, the second exit, the third exit, and the fourth exit simultaneously dispense the first bead, the second bead, the third bead, and the fourth bead on the surface.

Claim 5, Burns (‘440) substantially discloses the apparatus as claimed above but is silent on wherein the force generation system comprises a single hydraulic pump. 
Burns (‘040) teaches a single hydraulic pump (108).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Burns (‘440) with a hydraulic pump as taught by Burns (‘040) in order to provide a force generation system necessary for Burns (‘440) to operate the hydraulic pump of Burns (‘040) is an obvious choice for a person of ordinary skill on the art.

Claims 8 and 13, the modified apparatus of Burns (‘440) discloses a second deformable container (Burns ‘440: Figure 8-12, elements 204, 206) disposed on a third portion of the carrier (Galvin: 12), the second deformable container having a second deformable container first end (Burns ‘440: 240, 250), a second deformable container second end (Burns ‘440: 242, 252), and a second container deformable wall extending therebetween (Burns ‘440: 244, 254) and defining a second container interior adapted to hold a second fluid, and wherein the force generation system (Burns ‘440: while not specifically disclosed a system to generate force is inherent to the movement of the actuation member 16; Paragraph 4; Burns ‘040 teaches force generation system is a hydraulic pump) is in selective communication (Burns ‘440: It is not always in contact with containers, Figure 9) with both the deformable container and the second deformable container, wherein the force generation system selectively actuates the actuator (Burns ‘440: 208, 210) which exerts a force deforming one of the deformable container and the second deformable container.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 20140263440 A1) in view of Galvin (US 20120042826 A1) as applied to claim 1 above, and further in view of Cur (US 20120104020 A1).
Claim 6, Burns (‘440) substantially discloses the apparatus as claimed above but is silent on wherein the second end of the deformable container is rigid.
Cur teaches wherein the second end of the deformable container is rigid (Figures 1, 3, 7 and 8; Top and bottom of 22).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Burns (‘440) with rigid second end as taught by Cur in order to provide the tear resistance required by Burns to prevent damage during actuation a rigid surface as taught by Cur would be obvious to a person of ordinary skill in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 20140263440 A1) in view of Galvin (US 20120042826 A1) and Cur (US 20120104020 A1) as applied to claim 6 above, and further in view of King (US 5553740 A).
Claim 7, Burns (‘440) substantially discloses the apparatus as claimed above but is silent on wherein the second end of the deformable container includes a threaded portion.
King teaches wherein the second end of the deformable container includes a threaded portion (15, 16; FIG 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burns with threads as taught by King in order to provide easy attachment and removal of deformable container with new container.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 20140263440 A1) in view of Galvin (US 20120042826 A1) as applied to claim 8 above, and further in view of Burns (US 20130269806 A1).
	Claim 9, Burns (‘440) substantially discloses the apparatus as claimed above but is silent on a first receiving portion having a first end and a second end, the first end having a first inlet and a second inlet, and the second end having an outlet; a first line connecting the second end of the deformable container to the first inlet of the first receiving portion, wherein the first receiving portion receives the fluid via the first line; and a second line connecting the second deformable container second end to the second inlet of the first receiving portion, wherein the first receiving portion receives the second fluid via the second line.
	Burns (‘806) teaches a first receiving portion (Figure 7, element 10) having a first end (14) and a second end (20), the first end having a first inlet (40) and a second inlet (42), and the second end having an outlet (20, 52); a first line (90) connecting the second end (90) of the deformable container to the first inlet of the first receiving portion, wherein the first receiving portion receives the fluid via the first line; and a second line connecting the second deformable container second end to the second inlet of the first receiving portion, wherein the first receiving portion receives the second fluid via the second line.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Burns (‘440) with a first receiving portion as taught by Burns (‘806) in order to for the application of multiple component liquids to a surface such as an adhesive.

	Claim 10, the modified apparatus of Burns teaches wherein the first receiving portion (Burns ‘806: 10; FIG 7) includes a first channel (Burns ‘806: 62) defining a first channel longitudinal axis that is linear and a second channel (Burns ‘806: 70) defining a second channel longitudinal axis that is linear.

	Claim 11, the modified apparatus of Burns teaches wherein the first receiving portion is a vee manifold (Burns ‘806: 10; FIG 7).

	Claim 12, the modified apparatus of Burns teaches a mixing nozzle (Burns ‘806: 92, 94; FIG 7-8B) removably connected to the outlet of the first receiving portion, wherein the first channel and the second channel of the first receiving portion flow into the mixing nozzle and the mixing nozzle mixes the fluid and the second fluid to create a first mixed fluid.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 20140263440 A1) in view of Galvin (US 20120042826 A1) as applied to claim 8 above, and further in view of Kosmyna (US 20040056045 A1).
Claim14, Burns (‘440) substantially discloses the apparatus as claimed above but is silent on a pressurized air source that assists a flow of the fluid.
Kosmyna teaches a pressurized air source that assists a flow of the fluid (FIG 8-9, element 29; paragraph 70).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Burns (‘440) with pressurized air source as taught by Kosmyna in order to provide a means to spray an multiple component fluid over a surface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11198142 B2 in view of Galvin and Burns (’806). Features such as dispensing manifold and Vee manifold are taught by Galvin and Burns (‘806) as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/           Primary Examiner, Art Unit 3754